Citation Nr: 1016417	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-28 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhagic 
proctitis prior to July 28, 2005, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for hemorrhagic 
proctitis beginning July 28, 2005, current evaluated as 30 
percent disabling. 

3.  Entitlement to a total rating due to a total disability 
rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
December 1972. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, in which an evaluation greater than 10 
percent for hemorrhagic proctitis was denied.

In a September 2005 rating decision, the RO granted a 30 
percent evaluation for hemorrhagic proctitis, effective July 
28, 2005 during the pendency of this appeal.  As the 30 
percent evaluation granted does not constitute a full grant 
of all benefits possible throughout the time under appeal, 
and as the Veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for hemorrhagic 
proctitis remains pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The assignment of an effective date of July 28, 2005 for the 
grant of 30 percent for the hemorrhagic proctitis, is 
subsequent to the date the Veteran's claim was received, in 
March 2004.  This action has the effect of creating a 
"staged claim," i.e., the Veteran's hemorrhagic proctitis 
is evaluated as 10 percent disabling prior to July 28, 2005 
and as 30 percent disabling beginning July 28, 2005.  The 
issues have thus been recharacterized as shown on the first 
page of this decision.

The issue of entitlement to a total rating due to individual 
unemployability is addressed in the Remand below.  

The Board observes that entitlement to compensation for 
Crohn's disease as secondary to the Veteran's hemorrhagic 
proctitis was denied by the RO in February 2008.  In response 
to a notice of disagreement filed by the Veteran, the RO 
furnished a statement of the case addressing this issue in 
November 2008.  The record does not reflect that the Veteran 
perfected a timely appeal of that issue.  Thereafter, in 
August 2009, the Veteran's representative submitted a VA Form 
656, Statement of Accredited Representative in Appealed Case, 
asserting that entitlement to compensation and service 
connection for Crohn's disease was warranted.  As this 
appears to be a claim to reopen the previously disallowed 
claim for compensation, the matter is referred to the RO for 
further action, if appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran raised the issue of unemployability in a June 
2009 VA examination.  In discussing functional impairment, 
the Veteran stated he quit working in 1995 and is on 
disability.  He must care for his colostomy on a daily basis, 
tend to his proctitis with enema on a frequent basis and 
perform colostomy bag care and change his Depends for stool 
leakage two to three times a day.  

Thus, the Board finds that the issue of entitlement to TDIU 
has been raised by the record.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits 
evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating 
for compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  As the RO has 
not yet considered whether the Veteran is entitled to TDIU, 
the issue must be remanded to the RO for consideration.

Review of the record shows that the Veteran underwent surgery 
in November 1995 for Crohn's disease, at which time he 
underwent a surgical procedure involving drainage of pelvic 
abscess, ileo-cecectomy, ileo-ascending colostomy, and end-
colostomy in the proximal sigmoid colon.  The record shows 
the Veteran was awarded benefits from Social Security 
Administration (SSA) effective from September 1995.

As the claim involves one for unemployability and SSA 
benefits were granted at approximately the same time the 
Veteran underwent the surgery that resulted in the 
hemorrhagic proctitis for which he Veteran now receives 
compensation and which is currently on appeal, the Board 
finds it is necessary to obtain these records.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  See also Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).

In addition, no VA examiner has addressed the issue of 
whether his hemorrhagic proctitis renders him unemployable.  
VA examination must be conducted to determine whether the 
hemorrhagic proctitis renders him unemployable.  See Rice, 
supra; see also McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board will defer a decision as to the evaluations to be 
assigned the Veteran's hemorrhagic proctitis prior to and 
beginning July 28, 2005.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
satisfying the duty to notify provisions 
with respect to his claim of entitlement 
to TDIU.

2.  Ensure that all VA and non-VA 
treatment records of which VA has notice 
are obtained.  

3.  Provide the Veteran with an 
examination to determine the nature and 
extent of his hemorrhagic proctitis and 
to and determine the effects of his 
hemorrhagic proctitis on his ability to 
maintain employment consistent with his 
education and occupational experience.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  All reported symptoms and 
observed pathology attributed to the 
hemorrhagic proctitis must be fully 
described.  

In addition, the examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case 
and the claims file, the examiner must 
provide an opinion as to whether the 
Veteran's hemorrhagic proctitis, either 
alone or in combination with any service-
connected and/or other disabilities for 
which he is entitled to receive VA 
compensation, preclude him from securing 
and following substantially gainful 
employment consistent with his education 
and occupational experience.  

All opinions provided must include an 
explanation of the bases for the opinion.  
If the requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the veteran's claims for 
increased evaluations for hemorrhagic 
proctitis prior to July 28, 2005, 
currently evaluated as 10 percent 
disabling and beginning July 28, 2005, 
currently evaluated as 30 percent 
disabling, and adjudicate the claim for 
TDIU, in accordance with the applicable 
laws and regulations.  If any of the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examination could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


